DETAILED ACTION
In response to the Preliminary Amendments filed on November 20, 2018, no claims are amended. Currently, claims 1-20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendments filed on November 20, 2018 has been accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (US Pub. No. 2015/0246102 A1).
Claim 1. Margolin discloses a device (Fig. 2A) comprising: 
an inlet (220; [0126]); 
a chamber ([0126]; i.e., chamber of container 210); 
immobilized lipase contained within the chamber ([0126]-[0128]); and 
an outlet (230), wherein a flow path extends from the inlet, through the chamber, and to the outlet ([0126]).
Margolin does not explicitly disclose that device 200 also comprises immobilized protease contained within the chamber and immobilized amylase contained within the chamber. However, it is noted that Margolin discloses that the device is positioned between an infant and tube 112 connecting to a fluid supply to the devices holding infant formula such as the 
Claim 2. Margolin discloses the device of claim 1, wherein the chamber includes one or more sections (i.e., sections partitioned by structures 250 of Fig. 2A).
Claim 3. Margolin discloses the device of claim 2, wherein modified device containing pancreatin would comprise the lipase, the protease, and the amylase are contained within one 
Claim 4. Margolin discloses the device of claim 2, wherein the chamber includes a first section, a second section, and a third section (Fig. 2A; i.e., since device 200 comprises first, second and third structures 250).
Claim 5. Margolin discloses the device of claim 4, wherein modified device containing pancreatin would comprise the pancreatin being contained by three structures 250 interpreted to be the three sections wherein the lipase is contained within the first section, the protease is contained within the second section, and the amylase is contained within the third section since each structure 250 comprises pancreatin and pancreatin is a mixture of lipase, protease, and amylase ([0240]).
Claim 6. Margolin discloses the device of claim 2, wherein the chamber includes a first section and a second section (Fig. 2A; i.e., since device 200 comprises a first and a second structure 250)
Claim 7. Margolin discloses the device of claim 6, wherein for the modified device containing pancreatin, the first section contains at least two of the amylase, the protease, or the lipase (i.e., since pancreatin is a mixture of lipases, proteases, and amylases, it follows that the section containing pancreatin contains all three of the amylase, the protease, and the lipase).
Claim 8. Margolin discloses the device of claim 2, further comprising a supplement ([0160]), wherein the chamber includes a first section (i.e., section of chamber of container 210 without structure 250) and a second section (i.e., section of chamber of container 210 with 
Claim 9. Margolin discloses the device of claim 8, wherein the supplement includes at least one of a vitamin, a mineral, a nutrient, a medicament, a probiotic, or a prebiotic ([0161]; i.e., vitamin, mineral, nutrient such as whey protein).
Claim 10. Margolin discloses the device of claim 2, wherein at least one of the chamber or the one or more sections is removably coupled to the device ([0129]) since Margolin discloses that the number of structures 250 (interpreted as partitioning the claimed sections) is adjusted to a number suitable to achieve the desired enzymatic effect, the one or more sections is removably coupled to container 210.
Claim 11. Margolin discloses the device of claim 1, further comprising a first connector (112) fluidly connected to the inlet and a second connector (140) fluidly connected to the outlet, wherein the first connector and the second connector are dimensioned to connect to a feeding tube (140) (Fig. 1; [0122]).
Claim 12. Margolin discloses the device of claim 1, wherein Margolin explicitly discloses lipase being immobilized to a plurality of particles (250) contained in the chamber while it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that modified device containing pancreatin would comprise the mixture of the lipase, the protease, and the amylase being immobilized to the plurality of particles (250) contained within the chamber.
Claim 13. Margolin discloses a device comprising: 
an inlet (220; [0126]); 

lipase contained within the chamber ([0126]-[0128]); and 
an outlet (230), wherein a flow path extends from the inlet, through the chamber, and to the outlet ([0126]) so that a nutritional formula flowing through the device is exposed to the lipase ([0125]; i.e., in order to achieve the desired enzymatic effect); 
wherein the lipase is immobilized within the chamber to a solid structure (250) ([0128]).
Margolin does not explicitly disclose that device 200 also comprises protease contained within the chamber and amylase contained within the chamber. However, it is noted that Margolin discloses that the device is positioned between an infant and tube 112 connecting to a fluid supply to the devices holding infant formula such as the embodiment of Fig. 2A ([0122]), wherein specifically for the embodiment of Fig. 2A, Margolin discloses that container 210 containing immobilized lipases in order to expose the formula to the lipases to obtain desired enzymatic effects ([0125]). Margolin further discloses mixing pancreatin with infant formula in a comparison between Rhizopus oryzae (RO) lipases and lipase from porcine pancreatin, which is a mixture of lipases, proteases, and amylases ([0240]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Fig. 2A with porcine pancreatin since Margolin discloses that lipase from pancreatin can be mixed with infant formula causing enzymatic effects of hydrolyzing DHA and ARA triglycerides ([0240]). One of ordinary skill in the art would have modified the content of device 200 with pancreatin in order to determine the effects of the infant formula with pancreatin. 
Claim 14. Margolin discloses the device of claim 13, wherein the solid structure includes a plurality of particles (250) contained within the chamber ([0127]-[0129], Fig. 2A).
Claim 15. Margolin discloses the device of claim 13, further comprising at least one of a vitamin, a mineral, a nutrient, a medicament, a probiotic, or a prebiotic ([0161]; i.e., vitamin, mineral, nutrient such as whey protein).
Claim 16. Margolin discloses the device of claim 13, wherein modified device comprising pancreatin comprises the chamber includes one or more sections (i.e., sections partitioned by structures 250), and the lipase, the protease, and the amylase are contained within the one or more sections (i.e., since pancreatin would be immobilized or contained within structures 250  similar to the lipases as described in [0127]).
Claim 17. Margolin discloses the device of claim 16, but does not further disclose that the lipase, the protease, and the amylase are each contained in separate sections of the one or more sections. First, it is noted that the instant disclosure appears to disclose that the device comprising separate sections for each enzyme illustrated in instant Figs. 2A and 2C and the 
Claim 18. Margolin discloses the device of claim 16, wherein at least one of the chamber or the one or more sections is removably coupled to the device ([0129]) since Margolin discloses that the number of structures 250 (interpreted as partitioning the claimed sections) is adjusted to a number suitable to achieve the desired enzymatic effect, the one or more sections is removably coupled to container 210.
Claim 19. Margolin discloses the device of claim 13, wherein since Margolin discloses lipase being immobilized to structure 250, it would have been obvious to one of ordinary skill 
Claim 20. Margolin discloses the device of claim 13, further comprising a first connector (112) fluidly connected to the inlet and a second connector (140) fluidly connected to the outlet, wherein the first connector and the second connector are dimensioned to connect to a feeding tube (140) (Fig. 1; [0122]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Gallotto (US Pub. No. 2017/0105903 A1) also discloses a device having an inlet, a chamber, an outlet similar to the claimed device (Figs. 1, 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783